The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated August 15, 2022. Applicant amended claim 1. Claims 1-23 are pending.
As to Applicant's arguments, Examiner initially notes that a housing can have various longitudinal  axes arbitrarily defined. Relevant to Figure 1 of Martin, there can be a “horizontal” longitudinal axis as well as a “vertical” longitudinal axis. However in order to expedite prosecution and upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Govari (U.S. Publication 2017/0325841). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Publication 2015/0351747, hereinafter “Martin”) and in further views of Mihara (U.S. Publication 2015/0012021) and Govari (U.S. Publication 2017/0325841, now U.S. Issued Patent 10,820,923).
As to Claim 1, Martin discloses an instrument rotation mechanism for a surgical scoping device, the instrument rotation mechanism comprising:
a housing (10) in [0044] and Fig. 1 mountable at a proximal end of an instrument channel within (20) in [0044] of a surgical scoping device;
a proximal actuator (14) in [0046] and Fig. 1 mounted to rotate relative to the housing;
an elongate force transfer element either one of (27A, 27B) in [0048] and Figs. 2A-2B configured to be slidably mounted within and to extend along the instrument channel of a surgical scoping device “surgical suturing device” in [0044];
a proximal coupler (120) and (121) in [0069] and Figs. 7 and 9 operably engaged with the proximal actuator and elongate force transfer element to transform rotational movement of the proximal actuator relative to the housing into linear movement of the elongate force transfer element relative to the instrument channel;
a distal end effector jaw portions (51, 56) of (50) in [0052] and (90) in [0045] as shown in Fig. 1 that is securable to a distal portion of a surgical instrument mounted in the instrument channel; and
a distal coupler (22) in [0044] and (23, 24) in [0048]-[0049] in Figs. 1, 2A, and 2B operably engaged with the distal end effector and elongate force transfer element to transform linear movement of the elongate force transfer element relative to the instrument channel into rotational movement of the distal end effector relative to the instrument channel (the rotational movement about joint (23) in [0048] and Fig. 2A).
Martin also discloses another actuator (16) in [0046] that rotates relative to the housing about a longitudinal axis of the housing (parallel to the longitudinal axis of the instrument channel), wherein actuators can vary in number, type, configuration, and operation and rotates about the longitudinal axis of the housing (instrument channel) to impart rotation in [0051]. Govari and Mihari are applied as secondary teachings to evidence actuator configuration and operation directionality.
In particular, Martin does not specifically disclose that the rotational movement of the distal end effector relative to the instrument channel is about a longitudinal axis of the distal end effector as a result of proximal actuator rotation about a longitudinal axis of the housing (parallel to the instrument channel). Mihara teaches in the similar field of endoscopy that endoscopic tools and medical instruments in [0019]-[0021] are advantageously provided via a coupler in Figs. 1A, 1B, 2 such that linear movement is converted into rotational movement about a longitudinal axis as described in [0028]-[0031]. Govari also teaches a proximal actuator (28) in [0038] and Figs. 2A-2B utilizing threading in [0042] such that proximal rotation of the proximal actuator results in longitudinal translation.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the instrument rotation mechanism of Martin with additional distal and proximal coupler rotation means about the longitudinal axis of the end effector as taught by Mihara and Govari in order to fulfill the same function with predictable results for advantageously providing desired rotational movement (Mihara, [0019]-[0021]).
As to Claim 2, Martin discloses an instrument rotation mechanism according to claim 1, wherein the proximal coupler is slidably mounted in the housing as shown in Figs. 9 and 10 being slidable relative to 27A and 27B.
As to Claim 3, Martin discloses an instrument rotation mechanism according to claim 1, wherein the housing includes a rotation constraining element (124A) in [0070] and Figs. 9 and 10 facilitating longitudinal orientation relative to the housing arranged to prevent the elongate force transfer element from rotating relative to the housing.
As to Claim 4, Martin discloses an instrument rotation mechanism according to claim 3, wherein the rotation constraining element is arranged to engage the proximal coupler to prevent it from rotating relative to the housing as shown in Figs. 9 and 10.
As to Claim 5, Martin discloses an instrument rotation mechanism according to claim 4, wherein the rotation constraining element defines a linear sliding track (122A, 122B) in [0069] and Figs. 9 and 10 for the proximal coupler.
As to Claim 6, Martin discloses an instrument rotation mechanism according to claim 1, wherein the proximal coupler and proximal actuator are operably connected via a non-locking thread-type engagement via threads (122A, 122B) in [0069] and Figs. 9 and 10.
As to Claim 7, Martin discloses an instrument rotation mechanism according to claim 1, wherein the proximal actuator comprises a helical formation (122A, 122B) in [0069] and Figs. 9 and 10 and the proximal coupler comprises an engagement element (124A) in [0070] and Figs. 9 and 10 mounted on and movable along the helical formation.
As to Claim 8, Martin discloses an instrument rotation mechanism according to claim 7, wherein the helical formation is a recessed track and the engagement element is a pin (124A) in [0070] and Figs. 9 and 10 that sits in the recessed track.
As to Claim 9, Martin discloses an instrument rotation mechanism according to claim 1, wherein the distal coupler and distal end effector are operably connected via a non-locking thread-type engagement “selective engagement” in [0034].
As to Claim 12, Martin discloses an instrument rotation mechanism according to claim 1, wherein:
the proximal actuator comprises a first helical formation (122A, 122B) in [0069] and Figs. 9 and 10 and the proximal coupler comprises a first engagement element (124A) in [0070] and Figs. 9 and 10 mounted on and movable along the first helical formation,
the distal end effector comprises a second helical formation (54, 58) in [0053] and Fig. 2B and the distal coupler comprises a second engagement element (62) in [0053] mounted on and movable along the second helical formation, and
a pitch of the first helical formation in the horizontal direction is greater than a pitch of the second helical formation.
As to Claim 14, Martin discloses an instrument rotation mechanism according to ciaim 1, comprising an instrument cable the other one of (27A, 27B) in [0048] and Figs. 2A-2B that extends through the instrument channel for connection to the surgical instrument, wherein the proximal actuator is secured to a proximal portion of the instrument cable.
As to Claim 15, Martin discloses an instrument rotation mechanism according to claim 14, wherein the distal end effector is secured to a distal portion of the instrument cable as shown in Figs. 2A-2B.
As to Claim 18, Martin discloses an instrument rotation mechanism according to claim 1, wherein the housing is part of a handle for operating the surgical scoping device as shown in Fig. 1.
As to Claim 19, Martin discloses an instrument rotation mechanism according to claim 1, wherein the elongate force transfer element comprises a sleeve (20) in [0044] and Fig. 1 having a longitudinal passage therethrough for conveying an instrument cable the other one of (27A, 27B) in [0048] and Figs. 2A-2B along the instrument channel.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Mihara, and Govari and in further views of Griego et al. (U.S. Publication 2002/0010485, hereinafter “Griego”).
As to Claims 22 and 23, Martin discloses an instrument rotation mechanism according to claim 1, however do not specifically disclose a material of the elongate force transfer element. Griego teaches that a plastic, PEEK, polyimide, or stainless steel formed via extrusion process in [0023] is a known method in the art for manufacturing equivalent structures of tubular sleeves for a medical device having rotation control. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the elongate force member of Martin in view of Griego to be a plastic, PEEK, polyimide, or stainless steel formed via extrusion process as taught by Griego in order to fulfill the same function with predictable results.

Allowable Subject Matter
Claims 10, 11, 13, 16, 17, 20, and 21 (claims 16, 17, 20, and 21 previously noted) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claims 10 and 11, it would be impermissible hindsight to incorporate a helical formation with the distal end effector and coupler. As to Claim 13, the prior art does not specifically disclose relative pitches between first and second helical formations for the combination of elements as cited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20090270796 is cited to show a similar proximal actuator. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795